--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.26
 
REVOLVING LINE OF CREDIT AGREEMENT
 
This Revolving Line of Credit Agreement (the “Agreement”) is entered into and is
effective as of February 16, 2015, by and between Colorado Medical Finance
Services, LLC (dba Gold Cross Capital LLC) a Colorado limited liability company,
located at 127 Kings Road, Palm Beach, FL 33480 (the “Lender”) and Jammin Java
Corp. (dba Marley Coffee), a Nevada company, located at 730 Tejon Street,
Denver, CO 80211 (the “Borrower”).
 
 
A.
The Borrower has requested that the Lender extend to the Borrower a renewable
revolving line of credit (the “Line of Credit”) to provide working capital for
the Borrower.

 
 
B.
To the extent that any amount loaned under the Line of Credit is repaid by the
Borrower, such amount may be re-borrowed pursuant to the terms and conditions of
this Agreement.

 
 
C.
The Lender desires to lend to the Borrower, on a revolving line of credit basis,
the amount set forth herein as the Line of Credit Limit, pursuant to the terms
and conditions of this Agreement.

 
Now therefore, in consideration of the premises and the mutual promises herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Borrower and Lender agree, as follows:
 
1.
Definitions.

 
 
1.1.
Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

 
“Advance Date” shall mean the date the Borrower is in receipt of the funds from
the Lender in connection with each applicable Advance.
 
“Advances” means a borrowing under this Agreement and any accrued but unpaid
interest charged to the Line of Credit pursuant to Section 2.10 hereof at the
end of each fiscal quarter during the terms of the Agreement.
 
“Debt” means indebtedness or liability for borrowed money.
 
“First Advance Date” means a date that the Borrower first draws any amount of
Advances under the terms of this Agreement.
 
“Line of Credit Limit” means $500,000.00, which includes any accrued and unpaid
interest due on the Line of Credit.
 
“Loan Interest” means a seventeen and one half percent (17.5%) annual interest
rate.
 
“Maturity Date” means eighteen months from any Advance Date including the First
Advance Date.
 
 
1.2.
Accounting Terms. All accounting terms not specifically defined herein shall be
construed in accordance with other comprehensive basis of accounting – income
tax basis consistent with those applied in the preparation of tax returns and
all financial data submitted pursuant to this Agreement shall be prepared in
accordance with such principles.

 
 
Revolving Line of Credit Agreement
 
Page 1 of 10

--------------------------------------------------------------------------------

 
 
2.
Terms of Line of Credit.

 
 
2.1.
The Lender agrees to lend to the Borrower from the date hereof amounts, which
together with all other outstanding principal amounts issued pursuant to this
section do not exceed the Line of Credit Limit. The Borrower agrees to repay all
amounts borrowed and advanced in accordance with the terms described herein. The
Line of Credit Limit is the maximum amount the Lender may be required to advance
to the borrower under this Agreement. The parties hereto specifically
acknowledge that as of the date hereof, the Borrower has not received any
advances.

 
 
2.2.
It is understood that the amount available to the Borrower will vary in
accordance with Advances to the Borrower and payments made by the Lender to the
Borrower.

 
 
2.3.
The Borrower may obtain Advances on the Line of Credit, as follows:

 
 
2.3.1.
Line of Credit Note. On each Advance Date, the Borrower shall issue to the
Lender an updated promissory note substantially in the form attached hereto as
Exhibit A (the “Line of Credit Note”) duly executed on behalf of the Borrower,
dated as of the Advance Date and payable to the order of the Lender in the
amount of all Advances made by the Lender to the Borrower as of such applicable
Advance Date.  Each Line of Credit Note shall automatically replace and
supersede any prior Line of Credit Note.  Each Line of Credit Note shall include
on an exhibit thereto a summary of all prior Advances made by the Lender to the
Borrower and the current outstanding amount of each such Advance (the “Advance
Accounting”). Each Advance Accounting shall, in the absence of manifest error,
be prima facie evidence of the total Advances outstanding under the Line of
Credit Note.

 
 
2.3.2.
Borrower may request that Lender make Advances from time to time by giving the
Lender prior written notice in the form of U.S. mail or email (each a “Notice”)
of its request for an Advance and the amount of the Advance, up to the Line of
Credit Limit, at least two (2) Business Days prior to the date of such proposed
Advance. Each Notice shall specify: (i) the aggregate principal amount of the
Advance, (ii) the date of such requested Advance and (iii) the account where
Borrower requests such Advance to be disbursed. The Borrower may not request
Advances if as a result thereof, the aggregate amount of all Advances (together
with accrued and unpaid interest) would exceed the amount of the Line of Credit
Limit.  Lender shall be required to made Advances to Borrower as described in
the Notice, to the extent such aggregate Advances will not exceed the Line of
Credit Limit.

 
 
2.3.3.
All Advances made to the Borrower under this Agreement shall be deposited
immediately, but in no event later than the next regular banking day, in the
Borrower’s regular banking account.

 
 
2.4
Loan Interest. The Borrower shall pay to the Lender interest on the outstanding
balance of all Advances obtained under this Line of Credit. The interest rate
that the aggregate amount of Advances shall bear Loan Interest and be payable as
described below. Interest shall be compounded annually on the basis of a 365-day
year and charged on the number of actual days Advances are outstanding.

 

Revolving Line of Credit Agreement
 
Page 2 of 10

--------------------------------------------------------------------------------

 
 
 
2.5
Interest Payment Applications. All payments on this Line of Credit shall be
applied first in payment of accrued interest and any remainder in payment of
principal.

 
 
2.6
Principal Pay Downs. The Borrower may make principal payments in excess of the
amount then due on this Line of Credit as described below and the Borrower may
pre-pay the amount due under the Line of Credit (and accrued and unpaid interest
thereon) at any time without penalty. In the event the Borrower determines to
pay and pays the entirety of the outstanding principal balance of Advances and
the interest which has accrued thereon as of any date prior to the Maturity
Date, the Borrower shall be entitled to satisfy such amounts without further
cost or fee as a result of such payment.

 
 
2.7
Principal Amortization and Interest Payments. Borrower shall make principal
amortization payments on the unpaid balance of Advances owed hereunder, based on
an eighteen (18) month amortization schedule, beginning on the first day after
the First Advance Date, and on each month thereafter. The Surcharge (as defined
below) shall either be payable in kind as provided in Section 2.8 below, or
shall accrue and be payable in cash on the Maturity Date. If any payment of
principal or interest on this Agreement or any Line of Credit Note shall become
due on a Saturday, Sunday or any other day on which national banks are not open
for business, such payment shall be made on the next succeeding Business Day.
“Business Day” means a day other than (i) a Saturday, (ii) a Sunday or (iii) a
day on which commercial banks in Colorado or Florida, are authorized or required
to be closed for business.

 
 
2.8
Payment of Loan Interest.  A total of ten percent (10%) of the Loan Interest
accrued and due under this Agreement shall be payable in cash as provided in
Section 2.7 above.  A total of seven and one-half percent (7.5%) of the Loan
Interest (the “Surcharge”) shall be payable in cash, or at the option of the
Lender and with the consent of the Borrower, shall not be payable in cash and
shall instead be payable either by a reduction in amounts owed to Borrower by
Lender in connection with the sale of coffee or other promotional services from
Borrower to Lender, as mutually agreed between the parties;

 
 
2.9
Compliance with Borrowing Base.  If at any time during the term of this
Agreement, the Borrower obtains knowledge that the total principal amount of all
Advances outstanding exceeds the Line of Credit Limit, the Borrower shall
immediately reduce the principal amount of the Advance outstanding at that time
by an amount equal to the excess.

 
 
2.10
Changing the Line of Credit Limit.  The Lender and the Borrower can mutually
agree to change the Line of Credit Limit, such action to be added to this
Agreement as an amendment signed by both parties.

 

Revolving Line of Credit Agreement
 
Page 3 of 10

--------------------------------------------------------------------------------

 
 
3.
Termination.  The Lender may terminate this Agreement for cause at any time by
furnishing the Borrower with a written notice. Termination “for cause” is
defined as termination pursuant to Section 5 herein.  The Borrower may terminate
this Agreement at any time with or without cause in the event that the total
amount of the Advances (as well as any accrued and unpaid interest thereon) has
been repaid and/or that no amount is currently outstanding under any Advances.

 
Notwithstanding anything contained herein to the contrary, this Agreement shall
terminate on Maturity Date. Upon termination of this Agreement for any reason,
the Borrower shall, simultaneous with the termination of this Agreement, repay
all Advances, including interest thereon, outstanding under the Line of Credit.
 
Option to Renew. The Lender and the Borrower can agree to renew this Agreement
upon written notice to the other party at least thirty (30) days prior to the
Maturity Date, such action to be added to this Agreement as an amendment signed
by both parties.
 
4.
Maturity.  Notwithstanding any provision herein to the contrary, all outstanding
Advances together with accrued and unpaid interest, fees and charges shall
mature and be due and payable in full on the Maturity Date.

 
5.
Events of Default: Remedies.

 
 
5.1.
Each of the following events constitutes an Event of Default:

 
 
5.1.1.
The Borrower fails to make due and punctual payment of principal or interest on
the Line of Credit or any other of its obligations due to the tender or any part
thereof, when the same become due and payable, whether at maturity or otherwise;

 
 
5.1.2.
if there shall exist final judgments against the Borrower aggregating in excess
of Five Hundred Thousand Dollars ($500,000) and if any one of such judgments
shall have been outstanding for any period of forty-five (45) days or more from
the date of its entry and shall not have been discharged in full or stayed
pending appeal; or

 
 
5.1.3.
the Borrower shall: (i) become insolvent or take any action which constitutes
its admission of inability to pay its debts as they mature; (ii) make an
assignment for the benefit of creditors, file a petition in bankruptcy, petition
or apply to any tribunal for the appointment of a custodian, receiver or a
trustee for it or a substantial portion of its assets; (iii) commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution or liquidation or statute of any jurisdiction, whether now or
hereafter in effect; (iv) have filed against it any such petition or application
in which an order for relief is entered or which remains undismissed for a
period of ninety (90) days or more; (v) indicate its consent to, approval of or
acquiescence in any such petition, application, proceeding or order for relief
or the appointment of a custodian, receiver or trustee for it or a substantial
portion of its assets; or (vi) suffer any such custodianship, receivership or
trusteeship to continue undischarged for a period of ninety (90) days or more.

 

Revolving Line of Credit Agreement
 
Page 4 of 10

--------------------------------------------------------------------------------

 
 
 
5.2.
Upon the occurrence of any Event of Default, the Lender may declare its
commitment to make the Advances under the Line of Credit to be suspended and
provide to the Borrower written notice of such default and request that the
default be cured within ten (10) days following the date of such notice to the
Borrower. Notwithstanding the provisions of Section 4 hereof, in the event such
default is not cured within the ten (10) day demand period, then the Lender may
terminate this Agreement and, in addition, may:

 
 
5.2.1.
Declare the unpaid principal balance, and all interest thereon and all other
amounts payable under this Agreement immediately due and payable (in the event
of demand hereunder all Surcharges shall be payable in cash).

 
 
5.2.2.
Immediately, without expiration of any further period of grace, enforce payment
of all obligations of the Borrower to the Lender under this Agreement and under
agreements executed in connection herewith and may exercise any and all other
remedies granted to the Lender at law, in equity or otherwise.

 
 
5.2.3.
Exercise all of the Lender’s rights under the terms of any security agreement,
assignment, trust deed, pledge or other lien document executed in connection
herewith.

 
 
5.3.
The Borrower agrees that after the exercise by the Lender of the remedies
specified above, following an Event of Default, the obligations due hereunder
shall accrue interest until paid at the rate of twenty percent (20%) per annum
or the maximum amount permitted by law, whichever is less (the “Default Rate”).

 
 
5.4.
On or after the occurrence of an Event of Default and the notice to the Borrower
by the Lender of the Lender’s intention to declare the entire amount of
outstanding principal and interest hereunder due and payable, the Borrower
agrees to pay all expenses and fees including attorney’s fees and court costs
incurred by the Lender in the collection of the obligations and/or incurred in
any bankruptcy or insolvency proceeding or in any arbitration proceedings. These
expenses shall be due and payable immediately. If the Borrower fails to make the
full payment of such fees and expenses within fifteen days following the date of
demand therefore, such fees and expenses shall accrue interest until paid at the
Default Rate.

 
6.
Representations of Borrower

 
 
6.1.
All financial statements and other information furnished to Lender are true and
correct as of the date of the rendition of the statements or the information and
there has been no substantial change in the financial position of Borrower since
the date such statements were last furnished.

 
 
6.2.
There are no suits or proceedings of any kind or nature pending or threatened
against Borrower in or before a court, administrative agency except as otherwise
set forth in the Borrower’s public filings on the Securities and Exchange
Commission’s Edgar database, which can be viewed at
http://www.sec.gov/edgar/searchedgar/companysearch.html by searching for Jammin
Java Corp.



 
6.3.
Borrower has the power to execute and deliver this Agreement and each other Loan
Document (as defined below) and to borrow funds hereunder.



 
6.4.
Borrower has all required licenses and permits without unusual restrictions or
limitations, to own, operate and lease its properties and to conduct the
business in which it is presently engaged, all of which are in full force and
effect.



 
6.5.
The execution and delivery by Borrower of this Agreement, as supplemented and
amended from time to time, each Line of Credit Note, and any other agreements
required to be executed and delivered by Borrower under the terms of this
Agreement, and Borrower’s performance of its obligations under each and all
thereof (collectively, the “Loan Documents”), do not and will not conflict with
any agreement, indenture, note or other instrument binding upon Borrower.


Revolving Line of Credit Agreement
 
Page 5 of 10

--------------------------------------------------------------------------------

 
 
7.
Miscellaneous.

 
 
7.1.
Amendments and Waivers. No Amendment, modification, termination or waiver of any
provisions of any agreement to which the Borrower and the Lender are a party
shall be effective unless the same shall be in writing and signed by the
Borrower and the Lender, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

 
 
7.2.
Notices.  All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed given two Business Days after it is sent
by registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient. Either party may send any notice, request,
demand, claim, or other communication hereunder to the intended recipient using
any other means (including personal delivery, express carrier, telecopy, or
telex), but no such notice, request, demand, claim or other communication shall
be deemed to have been duly given unless and until it actually is received by
the intended recipient. Any party may change the address to which notices,
request, demands, claims, and other communications hereunder are to be delivered
by giving the other party notice in the manner herein set forth at least ten
days prior to the effective date of such change in address.

 
To Borrower:
 
Attn:  _______________
____________________
Jammin Java Corp.
730 Tejon Street, Denver, CO 80211
Tel:  ________________
Fax:  ________________


 
To Lender:
 
Attn:  Stephen  Peters
Peters Mair Wilcox
1755 Blake Street, Suite 240
Denver, CO  80202
Tel:  (303) 393-1704
 
 
 
7.3.
Delay in Enforcement. Lender may delay or waive the enforcement of any of
Lender’s rights under this Agreement without losing that right or any other
right.  If Lender delays or waives any of its rights, Lender may enforce that
right at any time in the future without advance notice.  For example, not
terminating the Line of Credit for Borrower’s failure to make timely payments
will not be a waiver of Lender’s right to terminate the Line of Credit in the
future if Borrower has failed to make timely payments.



 
7.4.
No Waiver.  No failure or delay on the part of the Lender in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy hereunder. The rights and remedies provided herein are cumulative, and
are not exclusive of any other rights, powers, privileges, or remedies, now or
hereafter existing, at law or in equity or otherwise.


Revolving Line of Credit Agreement
 
Page 6 of 10

--------------------------------------------------------------------------------

 
 
 
7.5.
Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Borrower and the Lender and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
under this Agreement or document to which the Borrower is a party without the
prior written consent of the Lender.

 
 
7.6.
Integration.  This Agreement contains the entire agreement between the parties
relating to the subject matter hereof and supersedes all oral statements and
prior writings with respect thereto.

 
 
7.6.
Integration.  This Agreement contains the entire agreement between the parties
relating to the subject matter hereof and supersedes all oral statements and
prior writings with respect thereto.

 
 
7.6.
Dispute Resolution.  Any dispute arising out of or relating to this Agreement
shall be submitted to voluntary mediation at the Judicial Arbiter Group in
Denver, Colorado within 30 days’ written notice of the dispute.  If mediation
does not resolve the dispute, the dispute shall proceed with another 30 days’
written notice to binding arbitration at the Judicial Arbiter Group.  In that
event, the AAA Commercial Arbitration Rules shall apply to the discovery and
hearing of the dispute except that, notwithstanding any AAA Rule, the Federal
Rules of Evidence shall determine the admissibility of evidence presented at the
arbitration hearing.

 
 
7.7.
Waiver and Amendment.  Any provision of this Agreement can be amended, waived,
modified, discharged or terminated upon the written consent of both the Lender
and the Borrower.

 
 
7.8.
Severability of Provisions.  Any invalidity, illegality or unenforceability of
any provision of this Agreement in any jurisdiction will not invalidate or
render illegal or unenforceable the remaining provisions hereof in such
jurisdiction and will not invalidate or render illegal or unenforceable such
provision in any other jurisdiction.

 
 
7.9.
Construction. When used in this Agreement, unless a contrary intention appears:
(i) a term has the meaning assigned to it; (ii) “or” is not exclusive; (iii)
“including” means including without limitation; (iv) words in the singular
include the plural and words in the plural include the singular, and words
importing the masculine gender include the feminine and neuter genders; (v) any
agreement, instrument or statute defined or referred to herein or in any
instrument or certificate delivered in connection herewith means such agreement,
instrument or statute as from time to time amended, modified or supplemented and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein; (vi) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision hereof; (vii) references contained herein to Article, Section,
Schedule and Exhibit, as applicable, are references to Articles, Sections,
Schedules and Exhibits in this Agreement unless otherwise specified; (viii)
references to “writing” include printing, typing, lithography and other means of
reproducing words in a visible form, including, but not limited to email; (ix)
references to “dollars”, “Dollars” or “$” in this Agreement shall mean United
States dollars; (x) reference to a particular statute, regulation or Law means
such statute, regulation or Law as amended or otherwise modified from time to
time; (xi) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); (xii) unless otherwise stated in this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”; (xiii) references to “days” shall mean calendar days;
and (xiv) the paragraph headings contained in this Agreement are for convenience
only, and shall in no manner be construed as part of this Agreement.

 
 
Revolving Line of Credit Agreement
 
Page 7 of 10

--------------------------------------------------------------------------------

 
 
 
7.10.
Attorney’s Fees. In the event of dispute arising out of this Agreement, the
prevailing party is entitled to reasonable costs and attorney’s fees.

 
 
7.11
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado, without giving effect to any choice or
conflict of law provisions or rules (whether of the State of Colorado or other
jurisdiction) which would cause the application of any law, rule or regulation
other than of the State of Colorado.

 
 
7.12
Counterparts, Effect of Facsimile, Emailed and Photocopied Signatures. This
Agreement and any signed agreement or instrument entered into in connection with
this Agreement, and any Addendums hereto or thereto, may be executed in one or
more counterparts, all of which shall constitute one and the same instrument.
Any such counterpart, to the extent delivered by means of a facsimile machine or
by .pdf, .tif, .gif, .peg or similar attachment to electronic mail (any such
delivery, an “Electronic Delivery”) shall be treated in all manner and respects
as an original executed counterpart and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party, each other party shall re execute the
original form of this Agreement and deliver such form to all other parties. No
party shall raise the use of Electronic Delivery to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each such party forever waives any such defense,
except to the extent such defense relates to lack of authenticity.

 
 
In witness whereof, the Lender and Borrower have caused this Agreement to be
executed as of the date set forth above.
 
LENDER
BORROWER
   
Colorado Medical Finance Services LLC
Jammin Java Corp.
   
By: /s/ Jim McNamara                 
By: /s/ Anh Tran                 
Printed Name: Jim McNamara
Printed Name: Anh Tran
Its: CEO
Its: President

 
 
Revolving Line of Credit Agreement
 
Page 8 of 10

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
REVOLVING CREDIT NOTE


___, 2015


$__________                                                                                                           Denver,
Colorado


FOR VALUE RECEIVED, Jammin Java Corp. (“Borrower”) hereby PROMISES TO PAY to the
order of Colorado Medical Finance Services LLC.,  (dba Gold Cross Capital
LLC)  (“Lender”), at 127 Kings Road., Palm Beach, FL 33480 or at such other
place as the Lender  may designate from time to time in writing, in lawful money
of the United States of America and in immediately available funds, the amount
of $__________, representing the aggregate amount outstanding pursuant to the
Line of Credit Agreement (as hereinafter defined), as of the date hereof,
together with interest on the unpaid principal amount of this Line of Credit
Note (hereinafter, the “Note”) at the rate or  rates provided in the Loan
Agreement.  The Note shall replace and supersede in its entirety any prior
Revolving Credit Note.  This Note reflects the prior Advances to the Borrower by
the Lender as set forth on Exhibit A hereto.


This Note is issued pursuant to that certain Line of Credit Agreement dated
January __, 2015 between Borrower and Lender (the “Loan Agreement”). All
capitalized terms, unless otherwise defined herein, shall have the meanings
ascribed to them in the Loan Agreement.


The amount of the indebtedness evidenced hereby shall be payable as specified in
the Loan Agreement.


Upon and after the occurrence of an Event of Default and after the cure period
as set forth in the Loan Agreement, all principal of and accrued interest on
this Note may, as provided in the Loan Agreement, and without demand, notice or
legal process of any kind, may be declared, and shall thereafter immediately
become, due and payable at the option of the Lender.


Borrower hereby waives demand, presentment, protest and notice of nonpayment and
protest.


This Note has been executed, delivered and accepted at Denver, CO and shall be
interpreted, governed by and construed in accordance with, the laws of the State
of Colorado.


Borrower: Jammin Java Corp.




________________________________
By:
 
Revolving Line of Credit Agreement
 
Page 9 of 10

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Date of Advance
Original Amount of Advance
($)
Accrued And Unpaid Interest On Such Advance Through the Date of Execution Below
($)
Amount of Principal Repaid Through The Date of Execution Below (principal
payments and prepayments)
(described in the notes below)
($)
Less Interest Paid In Cash
(described in the notes below)
($)
Less Surcharge Paid
(described in the notes below)
($)
Total Amount of Principal and Interest Owed As Of The Date of Execution Below
($)
                                                                     
TOTALS
           



 
Notes:
 

 
 
Confirmed and verified:
 
Jammin Java Corp.
By: _________________
 
Printed Name:___________________
Title:_______________________
Date:__________________
 

 
 
 
 
Revolving Line of Credit Agreement
 
Page 10 of 10

--------------------------------------------------------------------------------